DETAILED ACTION
Claims 1, 5-7 and 9 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason A. Murphy on February 9, 2021.
The application has been amended as follows beginning on the next page: 


a lens assembly, 
two earpieces, 
a rim assembly, and 
a nose pad assembly, 
wherein the lens assembly comprises , a lens inner rim with two glass rings into which the two lenses in the lens assembly can be arranged respectively, and a cross beam between the two lenses; 
wherein the two earpieces are respectively detachably connected with the lens assembly; 
wherein the rim assembly comprises an upper rim and a lower rim which are respectively detachably connected with an upper edge and a lower edge of the [[frame]] lens inner rim of the lens assembly; 
wherein the nose pad assembly is arranged on an inner side of the cross beam and is detachably connected with the cross beam, and also limits and fixes the upper edge, the lower edge, and an upper rim and a lower rim of the two lenses; 
wherein, when the composite glasses structure is in a first state, the two earpieces are respectively connected to the lens assembly, and the nose pad assembly is connected to the inner side of the cross beam in the lens assembly; 
wherein, when the composite glasses structure is in a second state, the two earpieces are respectively connected to the lens assembly, the upper rim in the rim assembly is arranged on the upper edge of the [[frame]] lens inner rim of the lens assembly, the nose pad assembly is connected to the inner side of the cross beam of in the lens assembly, which limits and fixes the upper rim arranged on the upper edge of the two lenses; 
lens inner rim of the lens assembly, the nose pad assembly is connected to the inner side of the cross beam of the lens assembly, which limits and fixes the lower rim arranged on the lower edge of the [[frame]] lens inner rim; 
wherein, when the composite glasses structure is in a fourth state, the two earpieces are respectively connected to the lens assembly, the upper rim and the lower rim in the rim assembly are respectively arranged on the upper edge and the lower edge of the [[frame]] lens inner rim of the lens assembly, the nose pad assembly is connected to the inner side of the cross beam in the lens assembly, which limits and fixes the upper rim and the lower rim arranged on the upper edge and the lower edge of the [[frame]] lens inner rim;[[.]]  
wherein the inner side of the cross beam in the lens assembly is provided with a mounting part, and the nose pad assembly comprises a rotating assembly which is detachably connected with the mounting part; 
further wherein: 
the rotating assembly can turn relative to the mounting part, and is provided with a first limiting part, the upper rim in the rim assembly is provided with a first fitting part which can match with the first limiting part, when the rotating assembly in the nose pad assembly is rotated to a first position which is configured to fit with a human nose, the first limiting part of the rotating assembly can be rotated to a position which abut and match with the first fitting part of the upper rim to limit and fix the upper rim; 
when the rotating assembly in the nose pad assembly is rotated from the first position to a second position along a direction away from the cross beam, the first limiting part of the rotating assembly can be separated from the first fitting part of the upper rim to free the upper rim;
wherein the rotating assembly comprises nose pads, a rotating shaft and connecting pieces for connecting the nose pads and the rotating shaft, the nose pads are fixed on the connecting pieces, the connecting pieces are connected with the rotating shaft and can drive the rotating shaft to turn, the rotating shaft are detachably positioned on the mounting part on the inner side of the cross beam; 
further wherein a first limiting block is arranged on the rotating shaft as a first limiting part of the rotating assembly, and a first limiting groove is arranged on the upper rim in the rim assembly as a first fitting part of the upper rim, and when the rotating assembly is rotated to the first position, the first limiting block is counterbalanced by the first limiting groove to limit and fix the upper rim, and when the rotating assembly is rotated to the second position, the first limiting block is separated from the first limiting groove to free the upper rim.

2-4. 	Cancel.

5.	(Currently Amended) The composite glasses structure, according to claim [[3]] 1, wherein the rotating assembly further comprises a second limiting part, and the lower rim in the rim assembly is provided with a second fitting part matched with the second limiting part; 
further wherein: 

when the rotating assembly in the nose pad assembly is rotated from the first position to a second position along the direction away from the cross beam, the first limiting part of the rotating assembly can be separated from the first fitting part of the upper rim to free the upper rim.

6.	(Previously Presented) The composite glasses structure, according to claim 5, wherein a second limiting groove is arranged on the connecting piece in the rotating assembly as a second limiting part of the rotating assembly, and a second limiting block is arranged on the lower rim as a second fitting part of the lower rim; 
further wherein, when the rotating assembly is rotated to the first position, the second limiting block is abutted and matched with the second fitting part to limit and fix the lower rim, and when the rotating assembly is rotated to a third position, the second limiting block is separated from the second fitting part to free the lower rim.

7.	(Previously Presented) The composite glasses structure, according to claim 6, wherein the second limiting groove is a columnar groove, and the second limiting block is a columnar bump, and the columnar groove can be sleeved on the columnar bump.

8.	Cancel.



10-20. 	Cancel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the composite glasses structure as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a composite glasses structure specifically including, as the distinguishing features in combination with the other limitations, the particular structure of the rotating assembly (see figures 7-10) with the claimed elements (i.e. nose pads 53, rotating shaft 52, connecting pieces 51 & 54) having the orientations, functions and functional states claimed is novel.  While there is art with some similarities, e.g. Darcy US Patent Application Publication 2015/0103304, Weinberg US Patent Application Publication 2015/0168745 and Lee et al. US Patent Application Publication 2007/0273823, but they each at least fails to have “the connecting pieces are connected with the rotating shaft and can drive the rotating shaft to turn, the rotating shaft is detachably positioned on the mounting part on the inner side of the cross beam; a first limiting block is arranged on the rotating shaft as a first limiting part of the rotating assembly, and a first limiting groove is arranged on the upper rim in the rim assembly as a first fitting part of the upper rim, when the rotating assembly is rotated to the first position, the first limiting block is counterbalanced by the first limiting groove to limit and fix the upper rim, and when the rotating assembly is rotated to the second position, the first limiting block is separated from the first limiting groove to free the upper rim.”
Regarding claims 5-7 and 9, claims 5-7 and 9 depend on claim 1 and claims 5-7 and 9 are allowable for at least the same reasons set forth above.



Examiner’s Comments
Applicant’s arguments, see remarks, filed November 17, 2020, with respect to drawing objections, claim objections and claim rejections have been fully considered and in combination with the amendments are persuasive.  Regarding the drawings the first, second, third and fourth states, as claimed in amended claim 1 can be seen in figures 1-4, respectively.  The drawing objections, claim objections and claim rejections have been withdrawn. 
The examiner’s amendment was required to distinguish the invention over prior art, avoid rejections under §112 and otherwise place the application in condition for allowance, see co-filed interview summary.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Darcy US Patent Application Publication 2015/0103304, as noted above.
Weinberg US Patent Application Publication 2015/0168745, as noted above.
Lee et al. US Patent Application Publication 2007/0273823, as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                      February 9, 2021